                 Case 3:20-cv-01816   Document 10    Filed 10/21/20    Page 1 of 8




Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
       Attorneys for Plaintiffs
                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON
                                      PORTLAND DIVISION
 NORTHWEST CENTER FOR                                                 No. 3:20-cv-01816
 ALTERNATIVES TO PESTICIDES,
 WILLAMETTE RIVERKEEPER,
 CASCADIA WILDLANDS, NEIGHBORS                       STANDING DECLARATION OF
 FOR CLEAN AIR, AND 350PDX,                                  TRAVIS WILLIAMS,
                                                       EXECUTIVE DIRECTOR OF
                                       Plaintiffs,
           vs.                                       WILLAMETTE RIVERKEEPER

 U.S. DEPARTMENT OF HOMELAND
 SECURITY; CHAD WOLF, in his capacity
 as Acting Secretary, U.S. Department of
 Homeland Security,
                                  Defendants.

Page 1 -           STANDING DECLARATION OF TRAVIS WILLIAMS, EXECUTIVE
                   DIRECTOR OF WILLAMETTE RIVERKEEPER
             Case 3:20-cv-01816       Document 10       Filed 10/21/20    Page 2 of 8




I, TRAVIS WILLIAMS, declare as follows:
        1.     My name is Travis Williams. I am over 18 years of age and reside in West Linn,
Oregon. I make this declaration based on my own personal knowledge, and if called as a
witness, I could and would competently testify to the facts herein under oath. As to matters
which may reflect a matter of opinion, they reflect my personal opinion and judgment based on
my personal experience.
        2.     My principal place of business is Willamette Riverkeeper, 403 Southeast
Caruthers Street, Suite 101, Portland, Oregon 97214.
        3.     I am the Executive Director and a member of the 501(c)(3) and Oregon non-profit
organization Willamette Riverkeeper. I have been employed as Riverkeeper and Executive
Director of the organization since June 2000. I am also a Member. I oversee and am intimately
familiar with the organization’s membership, activities, and operations. A Riverkeeper is a
specially designated resource guardian, with responsibilities of being regularly on the water,
responding to calls for assistance with river issues, and to know the waterway and the people on
the river.
        4.     I make this declaration in support of Willamette Riverkeeper’s participation in the
NEPA lawsuit filed with this Court. The interests Willamette Riverkeeper seeks to advance as a
co-plaintiff fall squarely within the organization’s mission.
        5.     Willamette Riverkeeper’s mission is to protect and restore the Willamette River.
Our organization believes that a river with good water quality, abundant natural habitat, and
that is safe for fishing and swimming and public access and use is a basic public right.
Among these interests and concerns are the potential negative impacts of chemical pollution on
the river’s water quality, aquatic life, ecosystem, and public users.
        6.     Willamette Riverkeeper has approximately 7,000 members and supporters who
are interested in Willamette Riverkeeper’s work to restore and protect this river that runs from
headwater streams near Waldo Lake to the convergence with the Columbia River just north of
Portland. Willamette Riverkeeper members and supporters live, work, visit, recreate, and enjoy
the Willamette River and its ecosystem in the Portland area.

Page 2 -       STANDING DECLARATION OF TRAVIS WILLIAMS, EXECUTIVE
               DIRECTOR OF WILLAMETTE RIVERKEEPER
             Case 3:20-cv-01816        Document 10       Filed 10/21/20      Page 3 of 8




       7.      Over Willamette Riverkeeper’s nearly 25 years, the organization has invested
significant resources in educating members, the public, and local, state and federal governments
about the negative impacts of pollution and toxicants to the Willamette River and its ecosystem.
These activities include, for example: actively participating in the listing of Portland sections of
the river as Superfund sites and being involved in cleanup proposals and plans; tracking,
reporting, and encouraging oversight of water quality violations for contaminants such as
pesticides, emerging contaminants like flame retardants, and legacy pollutants like PCBs and
PFAS; and focusing on targeted individual polluters to encourage their compliance with the
Willamette Greenway Code, and county, state, and federal laws.
       8.      Since the protests began in Portland in mid-2020, Willamette Riverkeeper has
been fielding questions from our members, supporters, staff, the media, the public, and state
and local agencies regarding the potential environmental impacts on the Willamette River
and its ecosystem from federal agents’ use of tear gas and other chemical munitions
against protesters. My staff and I have been searching for as much information as we can
gather, but very little is publicly available for us to be able to adequately identify and assess the
potential environmental and public health impacts, and other information we have identified is
sorely outdated. In efforts to obtain information, Willamette Riverkeeper submitted a Freedom of
Information Act request to the Department of Homeland Security, public records requests to state
and local public bodies, and sent letters to federal and state and county agencies asking for
sampling and further action. To date, we have received little to no information in response.
       9.      From the little information we have obtained, we have identified that the gases
and munitions used by federal agents are often aquatic toxicants, have immediate and potentially
long-term human health impacts. We have also learned that residual components of the chemical
munitions used by federal agents is being found entering, in, and leaving the City’s stormwater
system into the Willamette River. We have also received reports of clouds of tear gas from the
protests drifting away from protest sites towards the Willamette River.
       10.     Willamette Riverkeeper has an interest in protecting the river, its aquatic life, and



Page 3 -       STANDING DECLARATION OF TRAVIS WILLIAMS, EXECUTIVE
               DIRECTOR OF WILLAMETTE RIVERKEEPER
             Case 3:20-cv-01816        Document 10      Filed 10/21/20     Page 4 of 8




members of the public who use the river from harmful chemicals. Willamette Riverkeeper is
very concerned about potential negative impacts the chemicals released by federal agents in
response to public protests may have had and are having on the river’s water quality, aquatic life,
and implications for human health and the ecosystem.
       11.     I am on the Willamette River nearly every week of the year. Each year, I lead
numerous day and multi-day trips up and down the entire stretch of the Willamette River’s “187
miles of Wonder”, introducing hundreds of organization members, supporters, and the public to
the Willamette River and its ecosystem. I helped establish the Willamette River Water Trail, one
of only 20 national water trails in the United States. I have also been heavily involved in the
Superfund cleanup of Portland sections of the river. I monitor and maintain Willamette
Riverkeeper’s properties at Norwood Island (River Mile 149), “The Sanctuary” (River Mile 63),
and Ash Island (River Mile 52). I also work closely with our program staff on restoration and
stewardship, our weekly River Guardians river monitoring and cleanup events in Portland,
Salem, Corvallis, and Eugene/Springfield, and regular education and outreach events. I lead
numerous river discovery paddle trips in the Portland, including stewardship volunteer trips and
educational excursions to the Portland Harbor Superfund site. I have also initiated studies of
native freshwater mussels in the Willamette River Basin, finding discrete populations of these
amazing filter feeders up and down the river – including in the Portland area - and assessing the
threats of toxic pollutants to them.
       12.     I routinely use and enjoy the Portland areas of the Willamette River near to where
the 2020 protests have been happening, and will continue to do so in the future. For the last
20 years I have launched boats at the Portland Boathouse Dock and done paddle trips
throughout the area from Rive Mile 16 (Ross Island) to River Mile 5. I know the area of
the river where outfalls coming from the Justice Center and the ICE Detention Center are
located.
       13.     Salmon are found throughout the whole downtown Portland area. The City of
PortlandBureau of Environmental Services recently conducted a survey of fish in the Willamette
River, and found threatened salmonids and steelhead in the downtown Portland area. The

Page 4 -       STANDING DECLARATION OF TRAVIS WILLIAMS, EXECUTIVE
               DIRECTOR OF WILLAMETTE RIVERKEEPER
             Case 3:20-cv-01816       Document 10        Filed 10/21/20     Page 5 of 8




river also has shallow water near shore habitat, which is good for fish, near Ross Island,
the Marquam Bridge, and the “Bowl” just upstream of the Hawthorne Outfall.
       14.     The Portland area of the river is also good wildlife viewing. It is not uncommon to
see bald eagles, beaver by the Hawthorne Bridge, osprey, great blue heron, different seagull
species, otter, sturgeon, salmon, and crappie.
       15.     Tidal action in the river means water goes up and back out, and sometimes the
river flows “backwards” or can even go completely still. This means that any pollution,
chemicals, or material that enters the water through the storm system or otherwise does not
simply flow downstream; it means that these pollutants can go upstream as well, and they can
linger in the water, and sediment. This dynamic of the river causes me concern for Willamette
Riverkeeper’s wildlife and recreational users when we are talking about aquatic toxicants
the federal agents are using.
       16.     The Willamette River has numerous recreational opportunities and the river basin
provides a home and an important migration stop for diverse species. Boating, fishing, bird-
watching, swimming, hiking, biking, hunting, camping, and plant and wildlife observing are just
some of the common activities Oregonians and visitors enjoy in the Willamette River Basin,
including myself and our organization’s staff, members, and supporters. The river has
approximately 10 state parks, 3 public ferries, more than 170 Willamette Greenway parcels, city
and county parks, Department of State Lands parcels, and public boat ramps. In the downtown
Portland area, riverfront areas like The Bowl near the Hawthorne Bridge and the Marquam
Bridge have popular swim and beach areas. And, recreationally, tons of rowers, including kids
and adults, are on the river every single day upstream and downstream from the Portland
Boathouse. Riverplace is also a node of dispersal for private rowers, people in rowboats, kayaks,
SUPs, canoes, plus wake surfers. These areas are important because downstream is more difficult
to access. If chemicals are in the water, recreational users of the river may be at risk.
       17.     Willamette Riverkeeper partners with public, non-governmental, and private
organizations to work on river projects in Portland to protect the river and river ecosystem. For
example, in 2007 we helped get Ross Island donated to the City, and have continued to work on

Page 5 -       STANDING DECLARATION OF TRAVIS WILLIAMS, EXECUTIVE
               DIRECTOR OF WILLAMETTE RIVERKEEPER
             Case 3:20-cv-01816       Document 10       Filed 10/21/20     Page 6 of 8




invasive species issues there. We also support the City’s goals to improve habitat at The Bowl,
immediately above the Hawthorne Bridge.
       18.     In urban areas along the river, including Portland, public access to and public use
of a healthy river and river ecosystem is an important component of Willamette Riverkeeper’s
mission. The river has a long history of being the “sewer” for Oregon, has Superfund cleanup
sites in the Portland area since approximately 2000, § 303(d) listed waters, has been the subject
of films and books on environmental pollution, and in 2019 was named one of America’s Most
Endangered Rivers by American Rivers. Any additional pollution entering the river from any
source is of great concern to Willamette Riverkeeper.
       19.     Despite the river’s challenges, one of the reasons Willamette Riverkeeper focuses
on pollution in the river is that the Lower Willamette River, which runs through Portland,
remains a salmon and steelhead migration corridor for federally threatened Upper Willamette
River Chinook Salmon, Upper Willamette River Steelhead, Lower Columbia River Chinook
Salmon, Lower Columbia River Coho, and Lower Columbia River Steelhead.
       20.     I am familiar with studies and reports addressing Willamette River salmonid
migration through the Lower Willamette River and the Portland area. I am also aware of studies
and reports discussing the use of, and need for, near-shore habitat by salmonids for rearing,
sheltering, resting, feeding, and other migration and development activities. In particular,
fry and juvenile salmonid use of near-shore waters and habitat to grow and physiologically
prepare to transition from freshwater to salt water. I am also aware of resources indicating
exposure to aquatic toxicants, such as the chemicals being used by federal agents here, may
negatively impact aquatic species, which include salmonids. These chemicals may cause
substantial damage to aquatics species, such as death, life stage development, physiology,
reproductive harm, growth, survival, bioaccumulation, behaviors such as feeding, predator
avoidance, swimming performance, respiratory behavior, and social interaction. These problems
can impact life population, size, age structure, resiliency, and ecological consequences.
       21.     On behalf of Willamette Riverkeeper, I have regularly communicated with the
City, State, county, and federal agencies regarding our concerns and interests in river and

Page 6 -       STANDING DECLARATION OF TRAVIS WILLIAMS, EXECUTIVE
               DIRECTOR OF WILLAMETTE RIVERKEEPER
             Case 3:20-cv-01816       Document 10       Filed 10/21/20     Page 7 of 8




ecosystem health, including water quality and salmonid habitat and health.
       22.     Willamette Riverkeeper has devoted advocacy, legal, and scientific resources to
researching this matter in order to better inform its staff, members, supporters, and the public
about the pollution problems from the agency’s uses of chemical munitions, and the
accompanying risks. Willamette Riverkeeper intends to continue to dedicate resources to this
end.
       23.     Willamette Riverkeeper’s organizational interests in educating our members about
environmental issues surrounding the Willamette River are harmed because the agency has not
conducted an environmental analysis as NEPA requires. Public access and enjoyment of the river
and its ecosystem is paramount, and securing the river is safe and healthy for aquatic life and
human use is paramount to me and to the organization. Should Willamette Riverkeeper be
unable to bring suit to enforce the agency’s compliance with NEPA, Willamette Riverkeeper will
be unable to effectively address water pollution, harm to aquatic life, and potential impacts to the
public who use the river for recreation.
       24.     If the agency had followed NEPA, my interests and those of Willamette
Riverkeeper, its members and supporters would be protected. If the agency were to conduct a
NEPA analysis, it would identify information allowing me to educate myself, Willamette
Riverkeeper’s members and supporters, and the public about the use of chemicals during the
Portland protests and the impacts of these chemicals on human health, water quality, aquatic
species, and the river ecosystem. The agency’s NEPA analysis would also result in a federal
action that would not cause as much harm to threatened species and the Willamette River
because, as required by NEPA, harm identified through the NEPA process would have to be
mitigated.

///
///
///




Page 7 -       STANDING DECLARATION OF TRAVIS WILLIAMS, EXECUTIVE
               DIRECTOR OF WILLAMETTE RIVERKEEPER
           Case 3:20-cv-01816       Document 10       Filed 10/21/20     Page 8 of 8




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.
       Executed this 19th day of October, 2020 in West Linn, Oregon.




                                                       Travis Williams,
                                                       Executive Director and Riverkeeper
                                                       Willamette Riverkeeper




Page 8 -       STANDING DECLARATION OF TRAVIS WILLIAMS, EXECUTIVE
               DIRECTOR OF WILLAMETTE RIVERKEEPER
